203 Md. 671 (1953)
100 A.2d 645
BONSUK
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 18, October Term, 1953.]
Court of Appeals of Maryland.
Decided December 1, 1953.
Before SOBELOFF, C.J., DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. Petitioner was convicted in *672 the Circuit Court for Anne Arundel County on a charge of receiving stolen goods. He was represented by court-appointed counsel, elected a jury trial, was found guilty and sentenced to four years. He contends that he was convicted on legally insufficient evidence and was in fact innocent. We have repeatedly held that such questions cannot be raised on habeas corpus. He contends that he was not confronted with the witnesses against him in violation of Article 21 of the Maryland Declaration of Rights. His point seems to be that one Ballman, who told the police where the stolen coat could be found, was not called as a witness, but the police officers were allowed to testify to the information received. The record shows there was no objection. In any event, the point is not one that can be raised on habeas corpus. Cf. Jackson v. Warden, 190 Md. 748, and Daisey v. Superintendent, 203 Md. 653, 98 A.2d 99.
Application denied, with costs.